     Leib M. Lerner (CA State Bar No. 227323)
1
     Douglas J. Harris (CA State Bar No. 329946)
2    ALSTON & BIRD LLP
     333 S. Hope Street, 16th Floor
3    Los Angeles, CA 90071
4    Telephone: (213) 576-1000
     Facsimile: (213) 576-1100
5    Email: leib.lerner@alston.com
     Email: douglas.harris@alston.com
6
7    John R. Worth (012950)
     FORRESTER & WORTH, PLLC
8    2800 North Central Avenue, Suite 1200
9    Phoenix, Arizona 85004
     Telephone: (602) 258-2729
10   Facsimile: (602) 271-4300
     Email: JRW@forresterandworth.com
11
     Attorneys for Alamo Drafthouse Cinemas, LLC
12
13
                          UNITED STATES BANKRUPTCY COURT
14                              DISTRICT OF ARIZONA
15    In re:                                       Case No. 2:20-bk-05017-DPC
16    ALAMO CHANDLER, LLC,                         Jointly Administered With
                                                   Case No. 2:20-bk-05020-DPC and
17    ALAMO GILBERT, LLC,                          Case No. 2:20-bk-05026-DPC
18    ALAMO TEMPE, LLC,                            Chapter 11 Proceedings
19
                                Debtors.           Adversary Proc. No.:
20
21
      ALAMO DRAFTHOUSE CINEMAS, LLC                COMPLAINT FOR:
22
                                Plaintiff,            (1) DECLARATORY RELIEF
23                                                        (Covenants Not Discharged
      v.                                                  Through Plan);
24
      ALAMO CHANDLER, LLC;                            (2) DECLARATORY RELIEF
25    ALAMO GILBERT, LLC; and                             (Covenants Enforceable); AND
      ALAMO TEMPE, LLC,
26                                                    (3) INJUNCTIVE RELIEF (Debtors
                                                          Prohibited from Violating
27                              Defendants.               Covenants)
28
 Case 2:21-ap-00099-DPC     Doc 1 Filed 04/19/21 Entered 04/19/21 13:23:21      Desc
     LEGAL02/40571484v6     Main Document   Page 1 of 15
1           Plaintiff Alamo Drafthouse Cinemas, LLC (“ADC” or “Plaintiff”) brings this action
2    against Debtor Defendants Alamo Chandler, LLC (“Chandler”), Alamo Gilbert, LLC
3    (“Gilbert”), Alamo Tempe, LLC (“Tempe”, and together with Chandler and Gilbert,
4    “Debtors” or “Defendants”), as follows:
5                                  PRELIMINARY STATEMENT
6           1.     ADC requests a determination that the Debtors’ obligations under certain
7    noncompetition covenants are not dischargeable by Debtors’ Plan, a declaratory judgment that
8    the covenants are enforceable, and injunctive relief for the covenants to be enforced regardless
9    of whether Debtors’ Plan is confirmed. The 2-year post-term noncompetition covenants
10   (“Covenants”) are material provisions of each of the three franchise agreements (“Franchise
11   Agreements”) to which ADC is a party with the respective Debtors. The Debtors’ Second
12   Amended Joint Plan of Reorganization Dated March 10, 2021 [Doc. 184] (“Plan”) provides
13   for the rejection of the Franchise Agreements so that the Debtors can operate three competing
14   theaters, contrary to the terms of the Covenants and applicable law.
15          2.     ADC is an innovative movie theater circuit famous for its unique blend of
16   scratch-made food and beverage offerings combined with a unique movie-goer experience.
17   Craig Paschich (“C. Paschich”) worked for ADC for seven years, progressively moving up
18   the ranks until becoming the head of ADC’s franchise division. Then, C. Paschich transitioned
19   from working for ADC as a C-level executive developing franchisees, to working with ADC
20   as a developer on the franchisee side. C. Paschich, along with his wife, Kimberley Paschich
21   (“K. Paschich”), formed Paschich Alamo Holdings, LLC (“PAH”), and entered into a
22   Development Agreement dated April 29, 2015 (“Development Agreement”) with ADC that
23   provided for PAH, C. Paschich and K. Paschich to exclusively develop Alamo Drafthouse
24   Cinema flagged theaters in the State of Arizona.         In furtherance of the Development
25   Agreement, PAH, C. Paschich and K. Paschich formed the Debtors as three affiliated
26   franchisees to enter into the individual Franchise Agreements with ADC. The Franchise
27   Agreements prohibit the Debtors from attempting to divert any business from ADC or to
28   operate a competing cinema theater. The Debtors are taking steps in their bankruptcy cases
 Case 2:21-ap-00099-DPC       Doc 1 Filed 04/19/21 Entered 04/19/21 13:23:21            Desc
     LEGAL02/40571484v6       Main Document   Page 2 of 15
1    and Plan to ignore the Covenants and to instead promote and develop a competing brand of
2    theaters after rejecting the Franchise Agreements through their Plan.
3                                               PARTIES
4           3.     Plaintiff ADC is a Texas limited liability company with a principal place of
5    business at 3908 Avenue B, Austin, TX 78751. Plaintiff’s sole member is Alamo Drafthouse
6    Cinemas Holdings, LLC, a Delaware limited liability company, none of whose members are
7    citizens of Arizona or have a principal place of business in Arizona.
8           4.     Defendants Chandler, Gilbert, and Tempe are Arizona limited liability
9    companies with a principal place of business at 519 E Horseshoe Pl., Chandler, AZ 85249.
10   PAH is the controlling equity holder of the Debtors. PAH, in turn, is owned and managed by
11   C. Paschich and his wife, K. Paschich.
12                                   JURISDICTION AND VENUE
13          5.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§
14   1334(b) and 157(a) & (b)(1), because this proceeding relates to the jointly administered
15   bankruptcy cases styled In re Alamo Chandler, LLC, Case No. 2:20-bk-05017-DPC (Chapter
16   11) (Lead Case), In re Alamo Gilbert, LLC, Case No. 2:20-bk-05020-DPC, and In re Alamo
17   Tempe, LLC, Case No. 2:20-bk-05026-DPC (collectively, the “Bankruptcy Cases”). This
18   proceeding is properly brought as an adversary proceeding pursuant to FRBP 7001(7) & (9).
19          6.      This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (J), (L),
20   (M), (N) and (O), as it affect and relates to the determination that the obligations under the
21   Covenants are not discharged by the Plan, that the Covenants are enforceable and that
22   injunctive relief should be granted to ADC to enforce the Covenants despite the confirmation
23   of any plan by Debtors. The Court may determine that the Debtors’ Plan is not feasible if
24   Plaintiff’s requested relief is granted.
25          7.     Venue is proper in the District of Arizona because the Bankruptcy Cases are
26   pending in this District.
27          8.     Pursuant to FRBP 7008, Plaintiff consents to entry of a final order or judgment
28   in this proceeding by the Bankruptcy Court.
 Case 2:21-ap-00099-DPC          Doc 1 Filed 04/19/21 Entered 04/19/21 13:23:21        Desc
     LEGAL02/40571484v6          Main Document   Page 3 of 15
1                                        CHOICE OF LAW
2           9.    To the extent that the Court must look to state law to determine the enforceability
3    of the Covenants, Texas law should be applied because Section 18.8 of each of the Franchise
4    Agreements establishes that Texas law shall be applied when interpreting and enforcing the
5    Franchise Agreements.
6                                   FACTUAL BACKGROUND
7           A.    Alamo Drafthouse Cinema
8           10.   ADC is a cinema theater chain originally founded in 1997 by Tim and Karrie
9    League in Austin, Texas. For over 24 years, ADC has been a leading movie theater circuit for
10   its unique blend of scratch-made food and beverage offerings combined with a unique movie-
11   goer experience. ADC operates corporate owned locations, and also licenses franchised
12   locations to independent franchisees. The brand has received positive press nationally for its
13   unique form of experiential entertainment and has earned an exceptional Net Promotor Score
14   (or “NPS”)—a leading customer satisfaction measurement system—relative to theater circuits
15   in competitive markets and other well-respected consumer brands.
16          B.    Craig Paschich’s Personal History with ADC
17          11.   From 1999 to 2008, C. Paschich was an executive in restaurant operations with
18   Brinker International where he worked with the Carino’s Italian casual dining chain. Carino’s
19   Italian employed the franchising model to grow its footprint.
20          12.   After working for Carino’s Italian, C. Paschich was hired into a corporate
21   operations position at ADC in 2008. During his tenure at ADC, C. Paschich became an expert
22   in the franchising and management of the ADC brand.
23          13.   Over the course of time, C. Paschich served in the following executive
24   management positions at ADC:
25      •   Vice President of Operations, February 2008 to January 2010;
26      •   Chief Operating Officer, January 2010 to May 2010;
        •   Chief Development Officer, May 2010 to December 2011; and
27      •   Franchisor Divisional President, December 2011 to March 13, 2015.
28          14.   In early 2015, C. Paschich transitioned from working on the franchisor side to
 Case 2:21-ap-00099-DPC       Doc 1 Filed 04/19/21 Entered 04/19/21 13:23:21            Desc
     LEGAL02/40571484v6       Main Document   Page 4 of 15
1    developing ADC franchises for himself and other investors through his PAH vehicle. PAH is
2    a holding company owned and managed by C. Paschich and K. Paschich.
3           C.     The Development Agreement
4           15.    On April 29, 2015, PAH entered into the Development Agreement with ADC
5    and was granted the state of Arizona as a protected territory in exchange for an initial fee,
6    agreed upon unit development schedule and noncompetition covenants for the specialized
7    training he and his constituents would receive to exclusively develop and operate ADC
8    franchises in Arizona. Specifically, the Development Agreement entitles PAH (defined
9    therein as “Developer”) “to obtain Franchise Agreements for the establishment and operation
10   of Venues within the Territory.” Development Agreement, §1.2. “Venues” are defined as
11   “theater/restaurant venues that feature first run movies with in-theater food and beverage
12   service” and “Territory” is defined as “[t]he State of Arizona.” ADC has performed under the
13   Development Agreement by refraining from developing corporate owned theaters and
14   prohibiting any franchisees not affiliated with PAH from developing any ADC theaters in the
15   state of Arizona.
16          16.    The Development Agreement also contains in-term and 2-year post-term
17   noncompetition covenants that prohibit PAH, C. Paschich and K. Paschich (defined therein as
18   Controlling Principals) from, among other things, attempting to divert any business of the
19   customer to any competitor and from operating a “business of a character and concept similar
20   to the Venue, including a cinema eatery.” Development Agreement, §§8.2(a)-(b).
21          17.    Moreover, C. Paschich and K. Paschich are parties to the Development
22   Agreement because “all acknowledgments, promises, covenants, agreements and obligations
23   made or undertaken by Developer in this Agreement shall be deemed, jointly and severally,
24   undertaken by all of the Controlling Principals.” Development Agreement, §10.14.
25          D.     The Franchise Agreements
26          18.    In furtherance of the Development Agreement, PAH formed three affiliates,
27   Debtors Alamo, Gilbert, and Tempe, which entered into the three separate Franchise
28   Agreements with ADC.
 Case 2:21-ap-00099-DPC      Doc 1 Filed 04/19/21 Entered 04/19/21 13:23:21          Desc
     LEGAL02/40571484v6      Main Document   Page 5 of 15
1           19.    ADC, as franchisor, and Debtor Chandler, as franchisee, are parties to that
2    certain Alamo Drafthouse Cinemas, LLC Franchise Agreement dated April 29, 2015
3    (“Chandler Franchise Agreement”) pursuant to which Chandler operates an Alamo
4    Drafthouse Cinema (“Chandler Theater”). A true and correct copy of the Chandler Franchise
5    Agreement is attached to this Complaint as Exhibit 1.
6           20.    ADC, as franchisor, and Debtor Gilbert, as franchisee, are parties to that certain
7    Alamo Drafthouse Cinemas, LLC Franchise Agreement dated December 17, 2018 Cinema
8    (“Gilbert Franchise Agreement”) pursuant to which Gilbert operates an Alamo Drafthouse
9    Cinema (“Gilbert Theater”). A true and correct copy of the Gilbert Franchise Agreement is
10   attached to this Complaint as Exhibit 2.
11          21.    ADC, as franchisor, and Debtor Tempe, as franchisee, are parties to that certain
12   Alamo Drafthouse Cinemas, LLC Franchise Agreement dated August 1, 2017 (“Tempe
13   Franchise Agreement” and together with Chandler Franchise Agreement and Gilbert
14   Franchise Agreement, “Franchise Agreements”) pursuant to which Tempe operates an
15   Alamo Drafthouse Cinema (“Tempe Theater” and together with Chandler Theater and Gilbert
16   Theater, “Theaters”). A true and correct copy of the Tempe Franchise Agreement is attached
17   to this Complaint as Exhibit 3.
18          22.    Each of the Franchise Agreements includes in-term noncompetition covenants,
19   which provide that the Debtors and Controlling Principals C. Paschich and K. Paschich shall
20   not “directly or indirectly, for themselves, or through, on behalf of or in conjunction with any
21   person or entity:1
22          i.     Divert, or attempt to divert, any business or customer of the franchised
23                 business to any competitor, by direct or indirect inducement or otherwise,
                   or do or perform, directly or indirectly, any other act injurious or
24                 prejudicial to the goodwill associated with the Marks and the System.
25
            ii.    Own, maintain, operate, engage in, or have any financial or beneficial
26                 interest in (including any interest in a legal entity), advise, assist or make
27
     1
      All quotations of the Franchise Agreements throughout this Complaint are from the
28   Chandler Franchise Agreement; all three of the Franchise Agreements have
     substantially similar language.
 Case 2:21-ap-00099-DPC       Doc 1 Filed 04/19/21 Entered 04/19/21 13:23:21               Desc
     LEGAL02/40571484v6       Main Document   Page 6 of 15
                   loans to, any business located within the United States, its territories or
1
                   commonwealths, or any other country, province, state or geographic area
2                  in which Franchisor has used, sought registration of or registered the
                   same or similar Marks or operates or licenses others to operate a business
3                  under the same or similar Marks, which business is of a character and
4                  concept similar to the Venue, including a cinema eatery.”

5           23.    Each of the Franchise Agreements also includes 2-year post-term Covenants

6    which, in pertinent part, prohibit each franchisee to:

7           i.     [d]ivert, or attempt to divert, any business or customer of the business
                   described hereunder to any competitor, by direct or indirect inducement
8                  or otherwise, or do or perform, directly or indirectly, any other act
9                  injurious or prejudicial to the goodwill associated with the Marks and the
                   System.
10                                                  ***
            iii.   [o]wn, maintain, operate, engage in, or have any financial beneficial
11
                   interest in (including any interest in a legal entity), advise, assist or make
12                 loans to, any movie theater business or other business that combines a
                   movie theater and a restaurant or bar and that is a character and general
13                 concept similar to a Venue, which business is, or is intended to be, located
14                 within the Designated Area or within a fifty (50)-mile radius of the
                   location of any Venue in existence or under construction at any given
15                 time during such period.
16   Franchise Agreements, §10.3(b). The Covenants become effective “upon the expiration,
17   termination of, or transfer of all of Franchisee’s interest in, this Agreement (or, with respect to
18   each of the Controlling Principals, commencing upon the earlier of: (1) the expiration,
19   termination of, or transfer of all of Franchisee’s interest in, this Agreement or (2) the time such
20   individual or entity ceases to satisfy the definition of ‘Controlling Principals’ as described in
21   Section 18.17) . . .”. Id.; see also id. at §17.8 (also stating that the Debtors, C. Paschich and
22   K. Paschich shall comply with the Covenants upon termination or expiration of the Franchise
23   Agreement). “Venues”, as referenced in the Covenants, are defined as “theater/restaurant
24   venues that feature first run movies with in-theater food and beverage service[.]” Franchise
25   Agreements, Recitals.
26          24.    Under the Franchise Agreements, the “Franchisee[s] and the Controlling
27   Principals acknowledge that a violation of the terms of this Article would result in irreparable
28   injury to Franchisor for which no adequate remedy at law may be available, and Franchisee

 Case 2:21-ap-00099-DPC        Doc 1 Filed 04/19/21 Entered 04/19/21 13:23:21              Desc
     LEGAL02/40571484v6        Main Document   Page 7 of 15
1    and the Controlling Principals accordingly consent to the issuance of an injunction prohibiting
2    any conduct by Franchisee or the Controlling Principals in violation of the terms of this
3    Article.” Franchise Agreements, §10.4.
4           E.         Debtors’ Anticipated Rejection of the Franchise Agreements and Proposed
5           Operation of Competing Cinema Eateries Will Violate the Covenants
6                 i.      Debtors Intend to Reject the Franchise Agreements
7           25.        On October 6, 2020, the Debtors filed their Joint Plan of Reorganization [Doc.
8    141] (“Initial Plan”), which proposed to reject the Franchise Agreements and “enter[] into a
9    partnership with another cinema company . . . .” Joint Plan of Reorganization [Doc. 141] at
10   §VII.D. The Initial Plan is clear that the Franchisees will reject their agreements with ADC
11   and instead intend to run competing movie theater businesses at the same locations where the
12   current Chandler, Gilbert, and Tempe Theaters reside. See, e.g., Plan, §VII. This violates the
13   individual Franchise Agreements as well as the Development Agreement. ADC timely filed
14   an objection to the Initial Plan [Doc. 165] based in part upon the individual Debtors violating
15   the noncompete clauses in their respective Franchise Agreements, and the Debtors did not
16   move forward.
17          26.        On March 1, 2021, the Debtors filed their First Amended Joint Plan of
18   Reorganization        [Doc.    180]   (“First   Amended     Plan”),   which   again    proposed
19   to reject the Franchise Agreements and “enter[] into a partnership with another cinema
20   company . . . .” First Amended Plan §VII.D.
21          27.        On March 10, 2021, the Debtors filed the Plan, which includes a similar
22   proposal: “Upon confirmation of the Plan, if not accomplished sooner by a separate order of
23   the Court, the pre-petition Franchise Agreements shall be rejected. . . . The Debtors believe
24   that rejection of the Franchise Agreements, and the entry into a partnership with another
25   cinema company, will have a significant and positive net effect on the Debtors’ cash flow.”
26   Plan, §VII.D. The Plan further provides that PAH will transfer a portion of its Allowed Interest
27   in each Debtor to the Chandler Hold Co., Tempe Hold Co., and Gilbert Hold Co. (collectively,
28   the “Hold Cos.”). Plan, §VI.F. These are companies formed to hold the majority interest in
 Case 2:21-ap-00099-DPC            Doc 1 Filed 04/19/21 Entered 04/19/21 13:23:21        Desc
     LEGAL02/40571484v6            Main Document   Page 8 of 15
1    the Reorganized Debtors. Plan, §1 (definitions of Chandler Hold Co., Tempe Hold Co., and
2    Gilbert Hold Co.). C. Paschich, acting individually or through an entity, will continue to
3    provide operational and oversight services to the Reorganized Debtors. Plan, §VII.F. ADC is
4    filing an objection to the Plan in conjunction with the commencement of this adversary
5    proceeding.
6                 ii.      Debtors’ Plan Projections Indicate Reorganized Debtors’ Cinema Eatery
7                          is an ADC Competitor
8           28.         The Debtors’ projections in the Plan’s attached exhibits show that Gilbert Hold
9    Co. (Exhibit A), Tempe Hold Co. (Exhibit B), and Chandler Hold. Co. (Exhibit C) intend to
10   operate a cinema eatery at the current premises of the Theaters that will compete with ADC.
11          29.         In addition to typical expenses and revenue associated with operating a movie
12   theater (i.e., box office receipts, film rental costs, projector usage fees), the Reorganized
13   Debtors list certain items associated with operating a full kitchen and bar—two crucial features
14   that differentiate ADC theaters from typical theaters that solely offer movies, prepackaged
15   food, and limited non-alcoholic beverage options. For instance, the projections list sales for
16   food, dessert, bottled beer, wine, and liquor. Plan at 37 (Exhibit A), 46 (Exhibit B), & 55
17   (Exhibit C). Moreover, the projections list costs associated with creating scratch made food
18   and serving that food to the theater patrons, such as cost of goods sold for dairy, meats,
19   seafood, poultry, produce, bakery, grocery, paper, desserts and payroll for server/waiters, bar,
20   runners, trainers, trainees, kitchen, and expo. Plan at 37 -38 (Exhibit A), 46-47 (Exhibit B), &
21   55-56 (Exhibit C).
22          30.         Finally, the projections have a line item for a CW operating profit bonus and
23   CW fee, indicating that Cinemaworld of Florida, Inc. (“Cinemaworld”) is the cinema
24   company that the Debtors intend to be partners with. Plan at 39 & 43 (Exhibit A), 48 & 52
25   (Exhibit B), 57 & 61 (Exhibit C); Plan at §VII.D (proposing “the entry into a partnership with
26   another cinema company”). Cinemaworld is a competitor of ADC. Cinemaworld operates
27   entertainment destinations centered around movie theaters, food and liquor, under the names
28   CW Theaters and Majestic. CW Theaters and Majestic feature first-run films rather than
 Case 2:21-ap-00099-DPC            Doc 1 Filed 04/19/21 Entered 04/19/21 13:23:21          Desc
     LEGAL02/40571484v6            Main Document   Page 9 of 15
1    classic or independent films. For example, the website for the CW Theater in Lincoln, RI
2    features showtimes for the newest movies out in April 2021, such as “Godzilla vs. Kong” and
3    “The Unholy”. This same theater advertises a “Full Bar” with a “Rotating Draft Beer
4    Selection,” “Wine & Hard Beverages” and “CW Signature Cocktails.” Furthermore, a
5    majority of the food items on the CW menu are also offered at ADC theaters, including chicken
6    tenders, fried pickles, hot wings, pretzels, mozzarella sticks, pizzas, and chicken sandwiches.
7                 iii.      Debtors Intend to Enter into a Competing Partnership with Cinemaworld
8           31.          In response to document requests discovery propounded by ADC to the Debtors,
9    the Debtors produced several documents that confirm the Debtors’ business relationship with
10   Cinemaworld and its owner, Rick Starr.
11          32.          On May 27, 2020—more than two months before the Debtors filed their initial
12   Plan on October 6, 2020—PAH entered into a Mutual Confidentiality and Non-Disclosure
13   Agreement (“NDA”) with Cinemaworld and CW Theaters. The NDA prohibits the parties
14   thereto from using the other’s Confidential Information (as defined therein) for any purpose
15   other than “all meetings and communications . . . relating to the Alamo Drafthouse Cinema
16   project . . . .” (emphasis in original). The NDA was neither listed on Debtors’ Schedules nor
17   disclosed to the Court or creditors prior to Debtors’ response to ADC’s discovery requests.
18          33.          On or around October 1, 2020, Rick Starr sent to C. Paschich a proposal deck
19   for “Alamo West Arizona Tempe, Gilbert Chandler Proposal for management, operation, and
20   rebrand”, presenting a plan to rebrand, manage and operate the three Theaters under a non-
21   Alamo brand.            The deck essentially proposes replacing ADC’s branding, signage,
22   management, and accounting rather than significantly altering ADC’s unique business model
23   of serving craft made food and alcoholic beverages to its patrons.
24          34.          On October 30, 2020, C. Paschich and Cinemaworld executed a Letter of Intent
25   (“Letter of Intent”) that provides for the “proposal for management and future acquisition of
26   three theater locations in Tempe, Chandler and Gilbert, Arizona.” The Letter of Intent’s
27   proposed services include a 3-year license of the CW and Majestic brands for the three
28   properties, having C. Paschich overseeing day to day operations, and having an option to
 Case 2:21-ap-00099-DPC             Doc 1 Filed 04/19/21 Entered 04/19/21 13:23:21       Desc
     LEGAL02/40571484v6            Main Document    Page 10 of 15
1    purchase the operating company and real estate in Tempe and Gilbert after 1 year of
2    management. The Letter of Intent was neither listed on Debtors’ Schedules nor disclosed to
3    the Court or creditors prior to Debtors’ response to ADC’s discovery requests.
4              35.   On December 30, 2020, C. Paschich emailed ADC senior executives Tim
5    League and Dave Kennedy to confirm that he has “decided to reject the franchise agreement
6    and change the brand to see if we can achieve fiscal success in Arizona” as “changing the
7    business is the only way for me to take care of my family and investors.” (emphasis added).
8    In the email, C. Paschich also provided a business plan containing a list of ten items that will
9    “ensure the long-term success of this company” as a non-ADC entity, including but not limited
10   to PAH “giv[ing] up controlling interest in all three companies to Ernest [Cunningham] and
11   his team[,]” “de-identify[ing] the buildings by taking down all signage and logos[,]”
12   “eliminat[ing] the preshow and incorporate on-screen ads and trivia[,]” and “chang[ing] the
13   tap wall and focus[ing] on domestics and local and get[ting] rid of all bottles[.]”
14                                              COUNT I
15        (Declaratory relief that the Covenants in the Franchise Agreements cannot be
16                               discharged through the Debtors’ Plan)

17             36.   ADC incorporates the allegations in the paragraphs above as if set forth fully

18   herein.

19             37.   The Debtors’ Plan proposes that upon confirmation, or sooner by a separate

20   order of the Court, the pre-petition Franchise Agreements shall be rejected, and that upon Plan

21   confirmation Debtors will enter into a partnership with another cinema company to compete

22   against ADC in violation of the Covenants.

23             38.   The Debtors’ violations of the Covenants cannot be reduced to a monetary claim

24   that can be discharged through a bankruptcy Plan.

25             39.   A genuine, justiciable controversy exists between the parties regarding whether

26   the Covenants can be discharged by the Plan. ADC seeks a declaratory judgment that the

27   Covenants in the Franchise Agreement cannot be discharged by the Plan.

28
 Case 2:21-ap-00099-DPC         Doc 1 Filed 04/19/21 Entered 04/19/21 13:23:21             Desc
     LEGAL02/40571484v6        Main Document    Page 11 of 15
1                                                COUNT II
2      (Declaratory relief that the Covenants in the Franchise Agreements are enforceable)
3              40.   ADC incorporates the allegations in the paragraphs above as if set forth fully
4    herein.
5              41.   The Franchise Agreements conveyed to Debtors a variety of rights to use the
6    marks and goodwill of ADC, which included the specialized training Debtors received to
7    exclusively develop and operate ADC franchises in Arizona, and exposed Debtors to ADC’s
8    confidential business information. As a material condition of the Franchise Agreements and
9    in consideration of those substantial benefits, as part of complex and sophisticated business
10   transactions, the Debtors assented to the terms of the Franchise Agreements, the Covenants
11   contained therein, and the Texas choice of law provisions.
12             42.   Debtors, its parent company PAH, and its principals C. Paschich and K. Paschich
13   are experienced and sophisticated business parties.
14             43.   Debtors entered into the Franchise Agreements knowingly and of their own free
15   will.
16             44.   The Franchise Agreements, including the Covenants contained therein, are valid
17   and enforceable contracts between ADC and the Debtors.
18             45.   The Covenants in the Franchise Agreements prohibit the Debtors and its
19   Controlling Principals, C. Paschich and K. Paschich, from any “attempt to divert, any business
20   or customer of the franchised business hereunder to any competitor” and the Debtors may not
21   “[o]wn, maintain, operate, engage in, or have any financial or beneficial interest in (including
22   any interest in a legal entity), advise, assist or make loans to, any business that is of a character
23   and concept similar to the Venue, including a cinema eatery, which business is, or is intended
24   to be, located within the Designated Area or within a fifty (50)-mile radius of the location of
25   any Venue in existence or under construction at any given time during such period.” Franchise
26   Agreements, §§10.3(b)(i) & (iii).
27             46.   The Covenants are reasonable in scope and duration and are necessary to protect
28   the goodwill and confidential information belonging to ADC. The Debtors are required by the
 Case 2:21-ap-00099-DPC         Doc 1 Filed 04/19/21 Entered 04/19/21 13:23:21              Desc
     LEGAL02/40571484v6        Main Document    Page 12 of 15
1    Franchise Agreements to comply with the Covenants after the rejection or termination of the
2    Franchise Agreements.
3              47.   ADC has fully and properly performed and fulfilled all of its obligations under
4    the Franchise Agreements, including granting the Defendants an exclusive right to develop
5    Alamo Drafthouse Cinema theaters in the State of Arizona, and/or was excused from their
6    performance.
7              48.   A genuine, justiciable controversy exists between the parties regarding
8    Defendants’ obligation to abide by the Covenants. ADC seeks a declaratory judgment that the
9    Covenants in the Franchise Agreements are enforceable after the rejection or termination of
10   the Franchise Agreements.
11                                             COUNT III
12                                         (Injunctive Relief)
13             49.   ADC incorporates the allegations in the paragraphs above as if set forth fully
14   herein.
15             50.   Section 10.4 of the Franchise Agreements sets forth the mutual agreement of the
16   parties that a breach of the Covenants “would result in irreparable injury to Franchisor for
17   which no adequate remedy at law may be available, and Franchisee and the Controlling
18   Principals accordingly consent to the issuance of an injunction prohibiting any conduct by
19   Franchisee or the Controlling Principals in violation of the terms of this Article.” Franchise
20   Agreements, §10.4.
21             51.   Debtors have stated their intention to enter into a partnership with another
22   cinema company and have taken steps to effectuate that plan including PAH entering into the
23   NDA, executing the Letter of Intent, and/or C. Paschich sending the email correspondence to
24   ADC executives declaring that the three Theaters are changing from being Alamo Drafthouse
25   Cinema theaters and outlining that business plan, and proposing the Plan that requires Debtors
26   to compete with ADC post-confirmation. Such acts would violate the Covenants in the
27   Franchise Agreements and cause ADC irreparable harm including but not limited to loss of
28   goodwill, confidential and proprietary marketing and business plans.
 Case 2:21-ap-00099-DPC         Doc 1 Filed 04/19/21 Entered 04/19/21 13:23:21          Desc
     LEGAL02/40571484v6        Main Document    Page 13 of 15
1           52.    There is no adequate remedy at law because damages cannot be measured for
2    the Debtors’ violation of the noncompetition covenants and the injury is irreparable. The
3    Franchise Agreements were entered into in conjunction with the Development Agreement,
4    whereby ADC granted the state of Arizona as a protected territory to PAH, the parent company
5    of the Debtors. Accordingly, ADC contracted away its right to develop any other ADC Theater
6    in Arizona with any franchisee, except for PAH and its subsidiaries. Here, the Debtors are
7    attempting to close the current Debtor Theaters under the ADC flag and instead offer the same
8    product and unique movie goer experience under a competitor flag.            Furthermore, the
9    Franchise Agreements do not include any liquidated damages clause. Therefore, this violation
10   of the noncompetition covenants will cause irreparable damage to ADC’s brand in Phoenix
11   and the State of Arizona, and monetary damages are not an alternative relief available to ADC.
12          53.    Injunctive relief is warranted upon consideration of the balance of the hardships
13   between ADC and the Debtors because Debtors will not have to expend any money to comply
14   with the Covenants or with an injunction issued by this Court enforcing the Covenants.
15   Debtors will simply have to refrain from engaging in the prohibited competition for the
16   requisite period of time. ADC, on the other hand, would be required to find new franchisees
17   willing to compete with the Debtors, or spend significant capital to develop company owned
18   venues, after abiding by the limitations of the Development Agreement and Franchise
19   Agreements for the benefit of Debtors for many years.
20          54.    Enjoining Debtors from violating the Covenants is in the public interest and will
21   not harm the public interest.
22          55.    For the foregoing reasons, and because the Franchise Agreements provide for
23   injunctive relief, ADC requests a permanent injunction prohibiting Debtors from violating the
24   terms of the Covenants.
25          WHEREFORE, ADC respectfully requests an order and judgment of this Court as
26   follows:
27          a.     On Count I, declaring that the Covenants in the Franchise Agreements are not
28   discharged by the Plan.
 Case 2:21-ap-00099-DPC         Doc 1 Filed 04/19/21 Entered 04/19/21 13:23:21         Desc
     LEGAL02/40571484v6        Main Document    Page 14 of 15
1           b.     On Count II, declaring that the Covenants in the Franchise Agreements are valid
2    and in full force and effect after the rejection and/or termination of the Franchise Agreements.
3           c.     On Count III, a permanent injunction enjoining the Debtors and their agents,
4    servants, and employees, and all persons acting under, in concert with, or for them from
5    violating the Covenants in the Franchise Agreements.
6           d.     For costs of suit incurred herein.
7           e.     Awarding ADC such other and further relief as this Court deems just and proper.
8
     DATED: April 19, 2021                              FORRESTER & WORTH, PLLC
9
10                                                      /s/ John R. Worth
                                                        John R. Worth (012950)
11                                                      Attorneys for Alamo Drafthouse Cinemas, LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 Case 2:21-ap-00099-DPC        Doc 1 Filed 04/19/21 Entered 04/19/21 13:23:21           Desc
     LEGAL02/40571484v6       Main Document    Page 15 of 15
